DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-29, 33, 35, 37-40, and 45-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma (US 2014/0236742) in view of Fujitsu (JP 2005-129042) in further view of Lewis et al. (US 2012/0035990)
 	Claim 1, 33, 35, 37, 38, 40, 45, 48, 50: Sakuma discloses a management device comprising: an application manager configured to manage a set of application-related information which is related to a plurality of target applications which are subject to management; ( see for example [0022], discloses  the function of the newly installed application detection means and the function of the second information delivery means are executed on the basis of a managing software on the user side, which is programmed in the media application installed in the user's information terminal)  	wherein user information is independently set for each game application;( see for example [0025], the managing server which delivers the advertising display of the applications held in the downloading service site to the media application of the user's 
information terminal, which exists independently from the downloading service site and which is not provided with information for specifying the media application contributed to a purchase of an application) 	a first information acquisitor configured to acquire a first information which has been transmitted from a terminal in response to that any target application included in the plurality of target applications has been executed by the terminal; [0022, 0025] 	 a first information notifier configured to transmit, to the terminal, a second information upon receipt of a request based on a first target application which has been executed by the terminal, the first target application being included in the plurality of target applications, the second information indicating at least one target application for which the first information has not been acquired from the terminal by the first information acquisitor;(see for example [0035, discloses managing server with the information for the tracking processing (the second information) in the network advertising management system solely by programming the involved program in the media application even without programming a tracking software (program)) and also see [0073] and 	 a reward processor configured to perform a reward-granting process, based on that a second target application has been executed by the terminal or has become executable by the terminal, the second target application being included in the at least one target application which is indicated by the second information, the second information having been transmitted by the first information notifier. [0022, 0059, 0060, 0064, 0085 0095], see for example [0060], discloses delivers reward advertising list display information (application publication list information, etc.) to the media application (user's terminal) in response to the request from the media application side (user's terminals U1, U2, and U3 side) (as shown in FIG. 1 by 
the broken-line arrow), and specifies the media application contributed to the sales of the published application by acquiring various information at various timings and collating these information.  This permits the payment of contingency fees as contribution to the sales of the published application to the developer or seller of the media application and the provision of information on the purchaser of the published application in order to enable a 
reward to the purchase action as a contribution to the sales of the published application.  	wherein a software development kit is embedded in each game application of the plurality of target game applications;( [0009], embedded sdk)
 	Sakuma does not explicitly wherein the reward processor is further configured to refrain from notifying an unique identifier identifying the terminal to a server responsible for a reward granted game application which has not yet been installed into the terminal until the reward granted game application is installed into the terminal and wherein the reward processor of the management device is further configured to associate,  the unique identifier identifying the terminal with the reward granted game application which has not yet been installed into the terminal and centrally manage the associated the unique identifier identifying the terminal and the reward granted game application in a temporary manner within the management device prior to the installation of the reward granted game application is into the terminal. 	However Fujitsu discloses wherein the reward processor is further configured to refrain from notifying an unique identifier identifying the terminal to a server responsible for a reward granted game application which has not yet been installed into the terminal until the reward granted game application is installed into the terminal and wherein the reward processor of the management device is further configured to associate,  the unique identifier identifying the terminal with the reward granted game application which has not yet been installed into the terminal and centrally manage the associated the unique identifier identifying the terminal and the reward granted game application in a temporary manner within the management device prior (see for example see [0019 - 0023] That detects non-installed state of an application)  	Both Sakuma and Fujitsu teach adverting in a networked environment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of the invention to combine waiting to send reward notification of Sakuma until an application is installed as of Fujitsu as the reward/detection of installed application as utilized in Sakuma in order to incentiviz[e] users of a network-based publication to install a client application  	Sakuma and Fujisto does not explicitly disclose installed into the terminal, where the reward granted game application is the second target application, which causes the reward processor to perform the reward-granting process when the reward granted game application is installed in the terminal and executed or when the reward granted game application is installed in the terminal and is in an executable state, 	However Lewis discloses installed into the terminal, where the reward granted game application is the second target application, which causes the reward processor to perform the reward-granting process when the reward granted game application is installed in the terminal and executed or when the reward granted game application is installed in the terminal and is in an executable state ([0025, 0029, 0035], detects execution of an installed application and provides a reward.) 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakuma to have installed into the terminal, where the reward granted game application is the second target application, which causes the reward processor to perform the reward-granting process when the reward granted game application is 
 	Claim 2: Sakuma discloses the management device according to claim 1, wherein the reward processor is configured to perform the reward-granting process, based on that the second target application has been executed by the terminal or has become executable by the terminal. [0035 and 0073] Sakuma  	Claim 3: Sakuma discloses a management device according to claim 1, wherein the reward processor is configured to perform the reward-granting process, based on that the second target application has been executed by the terminal or has become executable by the terminal, and further based on that a reward-granting condition, which is set on the second target application, has been satisfied. [0095] Sakuma 	Claim 4: Sakuma discloses the management device according to claim 1, wherein the reward processor is configured to determine that the second target application has been executed by the terminal, based on that the first information acquisitor has acquired the first information which is associated with the second target application. [0021] Sakuma 	Claim 5: Sakuma discloses the management device according to claim 1, wherein the application manager is configured to manage information related to a first time period which is set on at least one of the plurality of target applications, wherein the first information notifier is [0079].  	Claim 6: Sakuma discloses the management device according to claim 5, wherein the reward processor is configured to perform the reward-granting process, based on that the second target application has been executed by the terminal or has become executable by the terminal in the first time period. [0079] Sakuma 	Claim 7: Sakuma discloses the management device according to claim 5, wherein the reward processor is configured to perform the reward-granting process, based on that the second target application has been executed by the terminal or has become executable by the terminal in the first time period, and further based on that a reward-granting condition, which is set on the second target application, has been satisfied. [0060, 0065] Sakuma  	Claim 8: Sakuma discloses the management device according to claim 5, wherein the reward processor is configured to determine that the second target application has been executed [0079] Sakuma 	Claim 9: Sakuma discloses the management device according to claim 3, wherein the reward processor is configured to perform the reward-granting process based on a reward-granting notification information indicating that the reward-granting condition set on the second target application has been satisfied, in a case that the reward processor has acquired the reward-granting notification information either from the second target application which has been executed by the terminal or from a server which is adaptable to execute the second target application. [0065, 0070] Sakuma 	Claim 10: Sakuma discloses the management device according to claim 1, wherein the first information acquisitor is configured to acquire the first information associated with a unique terminal identifier and with an application identifier, the unique terminal identifier identifies the terminal, and the application identifier identifies, amongst the plurality of target applications, any target application for which the first information has been transmitted, and wherein the management device further comprises: a first information manager configured to manage a management information which is associated with the unique terminal identifier associated with the first information and the application identifier identifying the target application.  [0070] Sakuma 	Claim 11: Sakuma discloses the management device according to claim 10, further [0013] Sakuma  	Claim 12: Sakuma discloses the management device according to claim 1, further comprising: an application user information acquisitor configured to acquire an user information of any target application included in the plurality of target applications, and wherein the reward processor is configured to transmit, to the first target application or to a server, a reward-granting information, based on that the reward-granting condition set on the second target application has been satisfied, the reward-granting information is associated with the user information of the first target application, the first target application has been executed by the terminal, and the server is adaptable to the first target application. [0013, 0059] Sakuma 	Claim 13: Sakuma discloses the management device according to claim 1, further comprising: a customer transfer information acquisitor configured to acquire a customer transfer information indicating a customer transfer to the second target application; and a customer transfer information manager configured to manage the customer transfer information acquired by the customer transfer information acquisitor, wherein the reward processor is configured to perform the reward-granting process, under a condition that the customer transfer information associated with the second target application is managed by the customer transfer information manager, in case that the second target application has been executed by the terminal or has become executable by the terminal. [0085] Sakuma[0085] Sakuma  	Claim 15: Sakuma discloses the management device according to claim 13, wherein the customer transfer information manager is configured to manage, as a record of the customer transfer information, an identification information of the second target application associated with a unique terminal identifier identifying the terminal. [0064] Sakuma  	Claim 16: Sakuma discloses management device according to claim 13, wherein the customer transfer information manager is configured to manage, as a record of the customer transfer information, an identification information of the second target application associated with an application identifier identifying the first target application. [0064] Sakuma 	Claim 17:  Sakuma discloses the management device according to claim 13, wherein the customer transfer information acquisitor is configured to acquire the customer transfer [0085] Sakuma 	Claim 18: Sakuma discloses the management device according to claim 17, further comprising: a screen information notifier configured to transmit, to the terminal, a screen information which can be used for the terminal to display a screen, the screen allowing installation of the second target application. [0059] Sakuma 	Claim 19: Sakuma discloses the  management device according to claim 7 wherein the reward processor is configured to be prohibited from performing the reward granting process in another time period which does not overlap the first time period, the other time period having been set on at least a part of the target applications on which the first time period has been set, under a condition that that the at least part of the target applications has been executed by the terminal in the first time period. [0035] Sakuma  	Claim 20: Sakuma discloses the management device according to claim 7, wherein the application manager is configured to manage information related to at least an end of a second time period, the second time period ends after the first time period ends, and the second time period includes a part or all of the first time period, and wherein the reward processor is [0013, 0059] Sakuma 	Claim 21: Sakuma discloses the management device according to claim 7, wherein the application manager is configured to manage information related to at least an end of a second time period, the second time period ends after the first time period ends, and the second time period includes a part or all of the first time period, and wherein the reward processor is configured to perform the reward-granting process, based on a reward-granting notification information indicating that the reward-granting condition has been satisfied, in case that the reward processor acquired the reward-granting notification information from the second target application in the second time period. [0013, 0059] Sakuma 	Claim 22: Sakuma discloses the management device according to claim 20, wherein a plurality of reward-granting conditions is set on the second target application, and wherein the reward processor is configured to perform the reward-granting process, based on that any one of the plurality of reward-granting conditions was satisfied in the second time period. [0060] Sakuma 	Claim 23: Sakuma discloses the management device according to claim 21, wherein a plurality of reward-granting conditions is set on the second target application, and wherein the reward processor is configured to perform the reward-granting process based on the reward-granting notification information, in case that the reward processor has acquired, in the second time period from the second target application, the reward-granting notification information [0060, 0065] Sakuma 	Claim 24: Sakuma discloses the management device according to claim 23, wherein the plurality of reward-granting conditions include respective timings of reaching to a plurality of achievement points during the processes of the second target application, and wherein the reward processor is configured to acquire, from the second target application, the reward-granting notification information associated with an achievement point information which indicates a reached achievement point included in the plurality of achievement points, based on that the reward-granting condition was satisfied, and wherein the reward processor is configured to transmit, to the first application executed by the terminal or a server adaptable to the first application, the reward-granting notification information associated with the achievement point information.  [0065, 0070] Sakuma 	Claim 25: Sakuma discloses the  management device according to claim 23, wherein the plurality of reward-granting conditions include respective timings of reaching to a plurality of achievement points during the processes of the second target application, and wherein the reward processor is configured to acquire, from the second target application, the reward-granting notification information associated with a reach information which indicates that a reach is made to any one of the plurality of achievement points, based on that the reward granting condition was satisfied, and wherein the reward processor is configured to transmit, to the first application executed by the terminal or a server adaptable to the first application, a reward-granting information every time the reward processor acquires the reward-granting notification [0059] Sakuma 	Claim 26: Sakuma discloses the  management device according to claim 1, wherein the plurality of reward-granting conditions include respective timings of reaching to a plurality of achievement points during the processes of the second target application, and wherein the reward processor is configured to acquire, from the second target application, the reward-granting notification information associated with a reach information which indicates that a reach is made to any one of the plurality of achievement points, based on that the reward granting condition was satisfied, and wherein the reward processor is configured to transmit, to the first application executed by the terminal or a server adaptable to the first application, the reward-granting notification information associated with the achievement point information. [0059] Sakuma 	Claim 27: Sakuma discloses the  management device according to claim 1, wherein the terminal is identified by a unique terminal identifier, wherein the unique terminal identifier is acquired by the terminal upon execution by the terminal of a first-installed target application which had first been installed in the terminal, the first-installed target application is included in the plurality of target applications, the unique terminal identifier is stored in the terminal where the unique terminal identifier is browsable to every target application which has been executed by the terminal.  [0059, 0072] Sakuma 	Claim 28: Sakuma discloses the management device according to claim 1, further [0065, 0070] 	Claim 29: Sakuma discloses a management device according to claim 28, wherein the transceiver is configured to communicate directly with the terminal after the transceiver has established a communication session to the first target application or the second target application through the server. [0070] Sakuma 	Claim 39:  Sakuma discloses the management device according to claim 38, wherein the first information acquisitor is configured to acquire the first information which has been transmitted from any target application included in the plurality of target applications, in case that the target application has been executed by the terminal, and wherein the reward processor is configured to perform a reward-granting process, based on that the first information acquisitor has acquired the first information which had been transmitted from the second target application in the terminal. [0035 and 0073] Sakuma 	Claim 46: Sakuma discloses the management device according to claim 45, wherein the first information is associated with an application identification information identifying the at least one target application in the terminal. [0013] Sakuma 	Claim 47: Sakuma discloses the management device according to claim 45, further comprising: a first information manager configured to manage the first information that the first [0013, 0025] Sakuma 	Claim 49 : Sakuma discloses the management device according to claim 48, wherein the first information notifier is configured to extract, from the plurality of target applications, the at least one target application for which the first information has not been acquired by the first information acquisitor from the terminal, based on the first information managed by the first information manager, the first information is being configured to transmit, to the terminal, the second information indicating the at least one target application extracted. [0013, 0025] Sakuma 	Claim 51:  Sakuma discloses the management device according to claim 50, wherein the reward processor is configured to determine whether the second target application, which is included in the at least one target application indicated by the second information which has been transmitted by the first information notifier, has been executed by the terminal in the first time period, and wherein the reward processor is configured to perform the reward-granting process in case that the reward processor is configured to determine that the second target application has been executed by the terminal in the first time period. [0079] Sakuma. 	Claim 52:  Sakuma discloses the management device according to claim 50, wherein the [0085] Sakuma 	Claim 53: Sakuma discloses the management device according to claim 45, wherein the reward processor is configured to refer information related to the first time period which has been set on the second target application managed by the application manager, in case that the first information acquisitor has acquired the first information which was transmitted from the terminal in response to that the second target application has been executed by the terminal, and wherein the reward processor is configured to determine, based on the information related to the first time period, whether or not a timing that the first information acquisitor has acquired the first information is in the first time period set on the second target application, to determine whether or not the second target application has been executed by the terminal in the first time period. [0022, 0059, 0060, 0064, 0085 0095] Sakuma 	Claim 54: : Sakuma discloses the management device according to claim 50, wherein the reward processor is configured to refer information related to the first time period which has been set on at least a part of the plurality of target applications managed by the application manager, in case that the first information acquisitor has acquired the first information which [0013] Sakuma 	Claim 59: Sakuma discloses the management device according to claim 55, wherein the customer transfer information manager is configured to refer information related to the first time period which has been set on at least a part of the plurality of target applications managed by the application manager, and wherein the customer transfer information manager is configured to determine, based on the information related to the first time period, whether or not the first time [0022, 0045] Sakuma 	Claim 60: Sakuma discloses the management device according to claim 50, further comprising: a customer transfer information acquisitor configured to acquire a customer transfer information indicating a customer transfer from the first target application to the second target application; and a customer transfer information manager configured to manage the customer transfer information acquired by the customer transfer information acquisitor, wherein the reward processor is configured to perform the reward-granting process, under conditions that the customer transfer information manager manages the customer transfer information, which is associated with the second target application and that the first time period is set on the second target application and the first target application that the customer transfer information indicates, in case that the second target application was executed by the terminal in the first time period. [0056] Sakuma 	Claim 61: Sakuma discloses the management device according to claim 60, wherein the reward processor is configured to refer information related to the first time period which has been set on at least a part of the plurality of target applications managed by the application [0045, 0065] Sakuma.

Response to Arguments
Applicant's arguments filed November 4, 2021 have been fully considered but they are not persuasive.  	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the reference of Sakuma discloses a method for providing a promotion of reward advertising utilizing a media application and Fujitsu discloses installs of applications, thus are analogous art. 
Applicant’s arguments with respect to claim(s) 1-29, 33, 35, 37-40, and 45-61 have been considered but are moot due to the updated rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509. The examiner can normally be reached Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/D.A.P/Examiner, Art Unit 3621                                                                                                                                                                                                        
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621